Sykes, P. J.,
delivered the opinion of the court.
The appellant drainage district was organized by decree of the chancery court of Panola county in 1917, under the provisions of chapter 195, Laws of 1912, and amendments thereto. It contains about thirty-four thousand acres of land. In 1920’ a petition was filed by certain landowners praying that certain territory be annexed to this drainage district. This territory contained approximately four hundred ninety-three thousand acres of land. This petition for annexation was filed under chapter 281, Laws of 1920.
By decree of the chancery court this additional territory was, added to the original drainage district. This action of the court was appealed here for review. . This court in construing section 1 of chapter 281, Laws of 1920, held that this additional territory could not be annexed to the original district because the lands were not adjoining or adjacent to that included within the original district. The opinion of the court in this case is reported in 129 Miss. 97, 91 So. 390’, under the style of McLemore et al. v. Yocona Tallahatchie Drainage District No. 1. Both before and .after the appeal from the judgment of *771the court in the McLemore case, supra, a great deal of work was done and a great deal of expense incurred toward perfecting the drainage of this additional territory. The decree in the McLemore case reversed the decision of. the lower court and dismissed the cause.
Thereafter in the chancery court of Panola county in this cause there was rendered a decree levying an ad valorem assessment or tax upon these lands which were attempted to he annexed to the original district. The decree of the court making this assessment refers to the fact that the order of the chancery court in this cause extending the district was by the decree of the- supreme court reversed and the petition for the extension "dismissed. A certified copy of this decree was .placed in the hands of the board of supervisors of Quitman county. They declined, however,, to obey its mandate.
The present cause is a mandamus proceeding to compel the hoard of supervisors of Quitman county to- make this assessment and levy. The petition sets out in brief a • history of the proceeding, and attaches as exhibits thereto certain decrees of the chancellor.^ It is unnecessary to set out in full the petition or the exhibits thereto.
There was a demurrer interposed by the hoard of supervisors and the members thereof and numerous grounds were assigned. It is only necessary for us to notice one, which is in effect that the decree of the chancellor is void for the reason that the chancery court of Panola county never acquired jurisdiction of these lands.
The jurisdiction of the court in a matter of this kind, is stated in section 1, chapter 281, of the Laws of 1920. Under this section, in order for the chancery court to obtain jurisdiction, it is necessary that ten per cent, of the landowners owning lands adjoining or adjacent to any existing drainage district petition the hoard of supervisors, or the chancellor, as the case may he,- to extend the boundaries of the existing district.
*772There are two necessary requirements which must coexist in order to give the court jurisdiction: First, there must actually be ten per cent, of the landowners; and second, the lands included in the territory must be adjoining or adjacent to the original district. The second of these essentials was lacking in the- petition for the enlargement of the district as decided in the McLemore appeal, that is that these lands are not adjoining or adjacent to the original district,, and for this reason alone the cause was reversed and the petition dismissed. Though there were numerous questions raised in the former appeal the decision of that cause- was placed upon that one ground. The decree of the chancellor making this assessment refers to this opinion, and we take judicial notice of its contents.
There may arise cases where a district is not formed, or where an extension of a district is denied for other reasons where the court had jurisdiction of the 'petitioners and of the subject-matter, in which event a different question would be presented to this court as to- the attempted ad valorem assessment of taxes.
O-f course some of the- territory included in the proposed extension is adjoining and some adjacent, but in the McLemore opinion the court dismissed the petition because the proposed scheme covered the draining of a vast territory. They treated it as one scheme for one territory. Otherwise it would have permitted the annexation of some of the territory.
We therefore conclude that the chancery court never acquired jurisdiction of the lands in the attempted extension, and consequently the decree attempting, to assess these lands for ad valorem taxes is void. It was so decided in the circuit court, and the judgment is affirmed.

Affirmed.